Case 1:19-cv-05375-PAE Document 41-1 Filed 01/31/20 Page 1 of 4

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of New York

GALINA SIDANOV

 

Plaintiff
Vv,

MAGELLAN HEALTHCARE INC, and JOANN
HARRIS

Civil Action No, 19-¢v-05375-PAE

wa a a a a ee

 

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

Susan Cartier
To: Bureau of et ation, Room 2438, Corning Tower
any, ‘New York 12237

(Name = ‘person to whom this subpoena is directed)

A Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material: See attached Appendix

 

Place: Kelley Drye & Warren LLP Date and Time:
101 Park Avenue :
New York, New York 10178 eeiaied2010-00-em

 

© Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to

respond to this subpoena and the potential er of a) doing so.
Date: 01/30/2020 A opel mn A, Ergehoy” 2/(3/Lo0

CLERK OF COURT
OR

 

 

 

Signature of Clerk or Deputy Clerk Attorney's signature
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Magellan
Healthcare, Inc. and JoAnn Harris , who issues or requests this subpoena, are:

Barbara | Hoey, Kelley Drye & Warren LLP, 101 Park Avenue, New York, NY 10178, bhoey@kelleydrye.com, (212)
Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom

itis directed, Fed. R. Civ. P. 45(a)(4).
